     Case 1:18-bk-12337-MT            Doc 74 Filed 05/01/19 Entered 05/01/19 08:17:33              Desc
                                       Main Document Page 1 of 3



1    Dane W. Exnowski, SBN 281996
     McCalla Raymer Leibert Pierce, LLP
2    301 E. Ocean Blvd., Suite 1720                                      FILED & ENTERED
3    Long Beach, CA 90802
     Telephone: 562-661-5060
                                                                               MAY 01 2019
4    BK.CA@McCalla.com

5                                                                         CLERK U.S. BANKRUPTCY COURT
     Attorneys for Bank of America, N.A.                                  Central District of California
                                                                          BY Fisher     DEPUTY CLERK
6
7                                 UNITED STATES BANKRUPTCY COURT
8             CENTRAL DISTRICT OF CALIFORNIA, SAN FERNANDO VALLEY DIVISION
9    In re:                                                Case No. 1:18-bk-12337-MT
10   Edwin I. Guardia,                                     Chapter 13
11
                                                           ORDER     OVERRULING   DEBTOR’S
12                                                         OBJECTION TO SECURED CLAIM OF
                                                           BANK   OF     AMERICA, NATIONAL
13                                                         ASSOCIATION (CLAIM 5)
14                                                         Hearing:
                                                           Date: 4/23/2019
15                                                         Time: 11:00 a.m.
                                                           Place: Courtroom 302
16                                                                21041 Burbank Boulevard
                                                                  Woodland Hills, CA 91367
17
                                            Debtor.
18
19            On December 27, 2018, Edwin I. Guardia (“Debtor”) filed his Objection to the Secured Claim of
20   Bank of America, National Association (Claim 5) (the “Objection”) [docket entry number 44]. Bank of
21   America, N.A. timely filed its opposition to the Objection and its supplemental papers thereto, as more
22   fully set forth on the docket.
23            The matter was heard by the Court at a continued hearing on April 23, 2019. Appearances were
24   as noted on the record. The Court, having read and considered the pleadings, evidence, and documents
25   on record, and having heard oral argument, hereby makes its order and follows:
26   ///
27   ///
28   ///

     ORDER OVERRULING DEBTOR’S                         1                                          OrdMfr_CA_V001
     OBJECTION TO CLAIM
     Case 1:18-bk-12337-MT        Doc 74 Filed 05/01/19 Entered 05/01/19 08:17:33                 Desc
                                   Main Document Page 2 of 3



1           IT IS HEREBY ORDERED THAT:
2    1.    the Court hereby adopts and incorporates herein its notice of tentative ruling entered to the docket
3          on April 24, 2019, as docket entry number 71 (“Ruling”);
4    2.    for the reasons set forth in the Ruling, the Debtor’s Objection is hereby overruled in its entirety
5          and Bank of America, N.A.’s Claim [claims register 5] is allowed.
6    SO ORDERED.
7                                                      ###
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24        Date: May 1, 2019
25
26
27
28

     ORDER OVERRULING DEBTOR’S                         2
     OBJECTION TO CLAIM                                                                          OrdMfr_CA_V001
Case 1:18-bk-12337-MT   Doc 74 Filed 05/01/19 Entered 05/01/19 08:17:33   Desc
                         Main Document Page 3 of 3
